Citation Nr: 1121720	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  04-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial rating higher than 20 percent for service-connected macular degeneration (formerly shown as macular dystrophy, scars, bilateral), prior to January 1, 2003.

2.  Entitlement to a rating higher than 30 percent for service-connected macular degeneration, from January 1, 2003.


REPRESENTATION

Veteran represented by:	Robert B. Goss


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to December 2002.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran now resides in Texas, so the matter is now handled by the RO in Houston, Texas.

In July 2007, the Board remanded this claim for additional development.  In a December 2008 rating decision, the RO granted an increased evaluation of 30 percent for macular degeneration, effective January 2003.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In a VA Form 9, received in August 2010, as well as in an April 2011 statement, the Veteran's representative requested a hearing before a member of the Board at the Veteran's local regional office.

Under 38 C.F.R. § 20.703, a Veteran can request a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility when submitting the substantive appeal or anytime thereafter.  See 38 C.F.R. §§ 20.703, 20.1304 (2010).  Because such hearings for the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704.





Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing at the RO via videoconference before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002 & Supp. 2010) and 38 C.F.R. § 20.704 (2010).

2.  After the hearing is conducted, or in the event the Veteran withdraws his request for hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

